Exhibit 10.3

THIRTEENTH AMENDMENT OF AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS

THIS THIRTEENTH AMENDMENT OF AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW
INSTRUCTIONS (this “Amendment”) is entered into as of the 2nd day of June, 2010,
effective as of May 28, 2010, by and among WEST OAHU MALL ASSOCIATES, LLC, a
Hawaii limited liability company (“Seller”) and TNP SRT WAIANAE MALL, LLC, a
Delaware limited liability company (“Buyer”).

WHEREAS, Seller and TNP AQUISITIONS, LLC, a Delaware limited liability company
(“TNP”) entered into that certain Agreement of Purchase and Sale and Joint
Escrow Instructions dated as of July 13, 2009, as amended by that certain First
Amendment of Purchase and Sale and Joint Escrow Instructions dated July 22,
2009, that certain Second Amendment of Purchase and Sale and Joint Escrow
Instructions dated August 13, 2009, that certain Third Amendment of Purchase and
Sale and Joint Escrow Instructions dated August 31, 2009, that certain Fourth
Amendment of Purchase and Sale and Joint Escrow Instructions dated October 15,
2009, that certain Fifth Amendment of Purchase and Sale and Joint Escrow
Instructions dated November 24, 2009, that certain Sixth Amendment of Purchase
and Sale and Joint Escrow Instructions dated December 15, 2009, that certain
Seventh Amendment of Purchase and Sale and Joint Escrow Instructions dated
December 23, 2009, that certain Eighth Amendment of Purchase and Sale and Joint
Escrow Instructions dated January 11, 2010, that certain Ninth Amendment of
Purchase and Sale and Joint Escrow Instructions dated January 18, 2010, that
certain Tenth Amendment of Purchase and Sale and Joint Escrow Instructions dated
March 15, 2010, that certain Eleventh Amendment of Purchase and Sale and Joint
Escrow Instructions dated April 13, 2010 and that certain Twelfth Amendment of
Purchase and Sale and Joint Escrow Instructions effective as of April 27, 2010
(collectively, “Purchase Agreement”), pursuant to which Seller agreed to sell,
and Buyer agreed to purchase, certain Property located in Honolulu, Hawaii and
more particularly described in the Purchase Agreement;

WHEREAS, in accordance with the terms of the Purchase Agreement, the rights and
obligations of TNP have been assigned to and assumed by Buyer pursuant to an
Assignment and Assumption Agreement dated December 14, 2009 between TNP as
assignor and Buyer as assignee;

WHEREAS, pursuant to the Purchase Agreement, the Outside Closing Date is defined
as May 28, 2010;

WHEREAS, Seller and Buyer desire to amend the Purchase Agreement as set forth
herein;

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:

1. Recitals; Defined Terms. The foregoing recitals are incorporated herein by
this reference. Terms written with initial capital letters shall have the
meanings given to them in the Purchase Agreement, unless expressly otherwise
defined in this Amendment.



--------------------------------------------------------------------------------

2. Amendment. Notwithstanding anything to the contrary contained in the
Agreement, the parties acknowledge and agree that the Purchase Agreement is
amended as follows:

a. The Outside Closing Date shall be Friday, June 4, 2010.

b. The following amounts shall be credited to Seller in the closing statement as
prorations or reimbursements:

 

  (i) $3,225.75 for rent to be paid by the GSA for the period from June 1, 2010
to and through June 3, 2010 (“GSA June Rent”);

 

  (ii) $2,729.22 for reimbursement to be paid by GSA for 303 days of 24 hour
HVAC use; and

 

  (iii) $43,503.97 for reimbursement to be paid by the GSA for tenant
improvements.

If the Closing occurs after June 4, 2010, the prorated amounts set forth in
paragraphs (i) and (ii) above shall be adjusted to prorate the amounts due as of
the Closing Date. If the GSA June Rent is received by Seller, the GSA June Rent
shall be deposited with Escrow Holder for proration.

c. The amount of $65,154.69 shall be held after Closing by Escrow Holder for the
payment by Buyer of Seller’s prorata share as of Closing of percentage rent,
general excise taxes and other additional rent owed under the Longs Drug Stores
lease for the Property for 2010. Upon determination of such percentage rent,
general excise taxes and other additional rent owed under such lease for 2010,
Escrow Holder shall pay to Seller its prorata share as of Closing of such
percentage rent, general excise taxes and other additional rent, and Buyer shall
pay to Seller within five (5) days after such determination any additional
amounts owed to Seller if the amounts held by Escrow Holder are insufficient to
pay the amounts due to Seller

3. Counterparts; Facsimile. This Amendment may be executed in any number of
counterparts. Each such counterpart hereof shall be deemed to be an original
instrument but all such counterparts together shall constitute but one
agreement. The submission of a signature page by facsimile transmission shall be
considered an original signature page for purposes of this Amendment.

4. No Other Effect. As amended hereby, the Purchase Agreement remains in full
force and effect without further modification or amendment.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

SELLER:  

West Oahu Mall Associates, LLC,

A Hawaii limited liability company

By: West Oahu Mall Inc.

  By:  

/s/ Joseph Daneshgar

  Name:   Joseph Daneshgar   Title:   President BUYER:  

TNP SRT WAIANAE MALL, LLC,

a Delaware limited liability company

  By:  

/s/ Wendy Worcester

  Name:   Wendy Worcester   Title:   CFO



--------------------------------------------------------------------------------

CONSENT OF ESCROW HOLDER

The undersigned Escrow Holder hereby agrees to (i) accept the foregoing
Amendment, (ii) be Escrow Holder under said Purchase Agreement and Amendment and
(iii) be bound by said Amendment in the performance of its duties as Escrow
Holder; provided, however, the undersigned shall have no obligations, liability
or responsibility under this Consent unless and until said Amendment, fully
signed by the parties, has been delivered to the undersigned.

 

DATED: June 2, 2010   TITLE GUARANTY ESCROW SERVICES, INC   By  

/s/ Barbara Paulo

    Its   Assistant Vice President

 

4